Title: To George Washington from Major General William Heath, 21 July 1780
From: Heath, William
To: Washington, George


					
						Dear General,
						Newport July 21st 1780
					
					Yesterday I was honor’d with yours of the 15th Instant, and this day with that of the 5th.
					I some time since posted a guard from Colonel Greene’s Regiment over the military Stores at Providence which I think it will be necessary to continue until the Stores are removed.
					The Boats have been collected and repair’d they are now at the west end of the Island and at hand to convey troops either on or off the Island. I shall make immediate enquiry respecting the Plank & give instructions conformable to your directions.
					Attention has been paid to the repairs of the wharves at the Ferries, which are now nearly compleated. I have order’d Colo. Green’s Regiment and the Levies to march for the main army in manner as directed by your Excellencys Letter of the 29 Ulto. The Levies are not all raised.

I have directed two Commission’d officers to remain to receive and forward them.
					The day before yesterday four Ships, two of which appear’d to be of the Line, came and look’d into this Harbor at perhaps the distance of 5 or 6 Leagues. the Wind blowing fresh into the Harbour prevented any part of Monsieur Le Chevalier de Ternay’s Squadron getting out. I view’d the Enemys Ships for Some time.
					Early this morning three frigates of the squadron put to Sea. We can discover them from the heights, and a Ship about five leagues to the East of them, but whether the Ship be a friend or a foe is yet unknown.
					At the request of his Excellency General Rochambeau, I have ordered about twenty pieces of Cannon (24 & 18 pounders) to be brought to this place from Providence &c. which he is going to mount at the entrance of the harbor on this and Conanicut Islands With Some mortars &c.
					Several Prisoners have lately come from New York—by them We learn that the enclosed List contains the Naval force of the Enemy at New York on the 11th Instant. It is reported that Admiral Greaves arrived at Sandy hook about the 13th Instant With 5 or 6 Sail of the Line. if this be true, it is possible that the English have rather the Superiority in Ships in these Seas. the missing transport from the French fleet with about 340 Soldiers on board, which parted from the Fleet on this Coast, is arrived at Boston. The men will march by Land to Providence. I have requested the assistance of the Hon. Council, and Directed that of the D.Q.M. Genl and Commissary to hasten them.
					The regularity, Peace, good order and discipline which prevail here, give great satisfaction to all orders of People. I have the honor to be With the greatest respect Your Excellencys Most obedient Servant
					
						W. Heath
					
				